internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc dom corp plr-109432-00 date date distributing sec_1 sec_3 sec_5 uf1 uf2 year year year country u business a business b we respond to your date request for rulings on certain federal_income_tax consequences of a series of proposed transactions the information submitted with the request and in later correspondence is summarized below distributing’s predecessors received rulings on prior transactions during year year and year the prior ruling letters further this ruling letter two other ruling letters issued with this letter plr-109430-00 and plr-109435-00 and a ruling letter issued to distributing on date plr-105240-00 all address aspects of the same overall plr-109432-00 transaction the overall transaction the rulings in this letter are based on the facts and representations submitted under penalties of perjury in support of the request this office has not verified any of the materials submitted in support of the request for a ruling verification of this information may be required as part of the audit process summary of facts publicly traded distributing is the common parent of a corporate group whose includible affiliates join in filing a consolidated_return distributing wholly owns sec_1 a domestic_corporation sec_1 wholly owns sec_3 also domestic sec_3 wholly owns sec_5 domestic and sec_5 wholly owns uf1 and uf2 both country u corporations distributing and sec_5 are holding_companies sec_1 conducts business a sec_3 owns branches and subsidiaries engaged in business a and business b uf1 conducts business b and uf2 conducts business a we have received financial information indicating that each of these business operations has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years the operation of business a and business b within the same group creates managerial systemic and other problems and produces no significant synergies distributing’s management has therefore decided based on the advice of consultants and other information that the two businesses should be separated the separation proposed transactions to accomplish the separation distributing proposes the following series of transactions to be carried out in conjunction with the other steps of the overall transaction i sec_3 will organize three new country u entities nu1 nu2 and nu3 nu1 will be liquidated as part of the proposed transactions and nu2 and nu3 both will be disregarded as entities separate from their owners pursuant to sec_301_7701-3 of the procedure and administration regulations ii sec_3 will transfer the stock of sec_5 to nu1 in exchange for all of the stock of nu1 iii sec_5 will transfer the stock of uf1 to nu1 in exchange for a nominal amount of cash and sec_5 will immediately distribute the cash back to nu1 iv nu1 will be placed into liquidation and the liquidator will transfer the shares of uf1 and sec_5 to nu2 and nu3 respectively nu2 and nu3 will issue their plr-109432-00 shares to sec_3 nu1 will complete its liquidation and will be dissolved in due course steps i through iv as recharacterized in ruling below will be referred to hereinafter as distribution v sec_3 will distribute the shares of nu2 to sec_1 distribution vi sec_1 will distribute the shares of nu2 to distributing distribution representations distribution distributing has made the following representations concerning distribution based on the recharacterization of steps i through iv above in ruling below which treats sec_5 as distributing the stock of uf1 directly to sec_3 a no part of the uf1 stock distributed by sec_5 will be received by sec_3 as a creditor employee or in any capacity other than that of an sec_5 shareholder b the five years of financial information submitted for uf1 regarding its business b and uf2 regarding its business a represents the present business operations of uf1 and uf2 and as to each business there have been no substantial operational changes since the date of the last financial statements submitted c immediately after distribution at least percent of the fair_market_value of the gross assets of sec_5 will consist of the stock and securities of uf2 a controlled_corporation that is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 of the internal_revenue_code following distribution uf1 and uf2 each will continue the active_conduct of its business independently and with its separate employees d distribution is being undertaken to resolve managerial systemic and other problems that have arisen from operating business a and business b within a single affiliated_group distribution is motivated in whole or substantial part by this corporate business_purpose and for other business reasons e except for distribution there is no plan or intention by sec_3 to sell exchange transfer by gift or otherwise dispose_of any stock in sec_5 or uf1 after distribution f there is no plan or intention by sec_5 or uf1 directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution g there is no plan or intention to liquidate sec_5 or uf1 to merge either corporation with any other corporation or to sell or otherwise dispose_of any of the plr-109432-00 assets of either corporation after distribution except in the ordinary course of business h any indebtedness owed by uf1 to sec_5 following the separation will not be stock_or_securities under sec_355 i immediately before distribution any items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d j payments made in any continuing transactions between sec_5 and uf1 will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length k distribution is not a part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either sec_5 or uf1 stock entitled to vote or stock possessing percent or more of the total value of all classes of stock of either sec_5 or uf1 distribution distributing has made the following representations concerning distribution based on the recharacterization of steps i through iv above in ruling below which treats sec_5 as distributing the stock of uf1 directly to sec_3 l no part of the uf1 stock distributed by sec_3 will be received by sec_1 as a creditor employee or in any capacity other than that of an sec_3 shareholder m the five years of financial information submitted for sec_3 regarding its business a and business b and uf1 represents the present business operations of sec_3 and uf1 and as to each business there have been no substantial operational changes since the date of the last financial statements submitted n following distribution sec_3 and uf1 each will continue the active_conduct of its business independently and with its separate employees o distribution is being undertaken to resolve managerial systemic and other problems that have arisen from operating business a and business b within a single affiliated_group distribution is motivated in whole or substantial part by this corporate business_purpose and for other business reasons p except for distribution and except for the transfer of the sec_3 shares to a plr-109432-00 new corporation that will be distributed to the shareholders of distributing described in step vi of the ruling letter issued to distributing on date plr-105240-00 there is no plan or intention by sec_1 to sell exchange transfer by gift or otherwise dispose_of any stock in sec_3 or uf1 after distribution q there is no plan or intention by sec_3 or uf1 directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution r there is no plan or intention to liquidate either sec_3 or uf1 to merge either corporation with any other corporation or to sell or otherwise dispose_of any of the assets of either corporation after distribution except in the ordinary course of business s any indebtedness owed by uf1 to sec_3 following the separation will not be stock_or_securities under sec_355 t immediately before distribution any items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d u payments made in any continuing transactions between sec_3 and uf1 will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length v distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either sec_3 or uf1 stock entitled to vote or stock possessing percent or more of the total value of all classes of stock of either sec_3 or uf1 distribution distributing has made the following representations concerning distribution w no part of the stock of uf1 distributed by sec_1 will be received by distributing as a creditor employee or in any capacity other than that of a sec_1 shareholder x the five years of financial information submitted for sec_1 regarding its business a and uf1 represents the present business operations of sec_1 and uf1 and as to each business there have been no substantial operational changes since the date of the last financial statements submitted y following distribution sec_1 and uf1 each will continue the active_conduct of plr-109432-00 its business independently and with its separate employees z distribution is being undertaken to resolve managerial systemic and other problems that have arisen from operating business a and business b within a single affiliated_group distribution is motivated in whole or substantial part by this corporate business_purpose and for other business reasons aa except for the transfer of sec_1 to a new corporation that will be distributed to the shareholders of distributing described in step vi of the ruling letter issued to distributing on date plr-105240-00 there is no plan or intention by distributing to sell exchange transfer by gift or otherwise dispose_of any stock in sec_1 or uf1 after distribution bb there is no plan or intention by sec_1 or uf1 directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution cc there is no plan or intention to liquidate sec_1 or uf1 to merge either corporation with any other corporation or to sell or otherwise dispose_of any of the assets of either corporation after distribution except in the ordinary course of business dd any indebtedness owed by uf1 to sec_1 following the separation will not be stock_or_securities under sec_355 ee immediately before distribution any items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d ff payments made in any continuing transactions between sec_1 and uf1 will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length gg distribution is not a part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either sec_1 or uf1 stock entitled to vote or stock possessing percent or more of the total value of all classes of stock of either sec_1 or uf1 international representation hh uf1 is a corporation for federal tax purposes and will be a controlled_foreign_corporation within the meaning of sec_957 immediately before and immediately after the proposed transactions plr-109432-00 rulings distribution based on the information submitted and the representations made we rule as follows on distribution for federal_income_tax purposes the transactions described in steps i through iv of the proposed transactions will be treated as if sec_5 had distributed all of the uf1 stock directly to sec_3 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of sec_3 on distribution sec_355 no gain_or_loss will be recognized by sec_5 on distribution sec_355 immediately following distribution the basis of the uf1 stock in the hands of sec_3 will be the lesser_of the adjusted_basis of the uf1 stock in the hands of sec_5 or the substituted_basis allocated to the uf1 stock in accordance with sec_1_358-2 sec_1248 notice_87_64 c b immediately following distribution the holding_period sec_3 has in the uf1 stock received in the sec_355 distribution will be the greater of the holding_period of the uf1 stock in the hands of sec_5 or the holding_period of the sec_5 stock in the hands of sec_3 sec_1248 notice distribution based on the information submitted and the representations made we rule as follows on distribution no gain_or_loss will be recognized by and no amount will otherwise be included in the income of sec_1 on distribution sec_355 no gain_or_loss will be recognized by sec_3 on distribution sec_355 immediately following distribution the basis of the uf1 stock in the hands of sec_1 will be the lesser_of the adjusted_basis of the uf1 stock in the hands of sec_3 or the substituted_basis allocated to the uf1 stock in accordance with sec_1_358-2 sec_1248 notice immediately following distribution the holding_period sec_1 has in the uf1 stock received in the sec_355 distribution will be the greater of the holding_period of the uf1 stock in the hands of sec_3 or the holding_period of the sec_3 stock in the hands of sec_1 sec_1248 notice plr-109432-00 distribution based on the information submitted and the representations made we rule as follows on distribution no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing on distribution sec_355 no gain_or_loss will be recognized by sec_1 on distribution sec_355 immediately following distribution the basis of the uf1 stock in the hands of distributing will be the lesser_of the adjusted_basis of the uf1 stock in the hands of sec_1 or the substituted_basis allocated to the uf1 stock in accordance with sec_1 a sec_1248 notice immediately following distribution the holding_period distributing has in the uf1 stock received in the sec_355 distribution will be the greater of the holding_period of the uf1 stock in the hands of sec_1 or the holding_period of the sec_1 stock in the hands of distributing sec_1248 notice miscellaneous the proposed transactions will not adversely affect the prior ruling letters which will retain full force and effect caveats we express no opinion on the tax effects of the proposed transactions under any other provisions of the code or regulations or the tax effects of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the rulings in addition no opinion is expressed on whether any or all of the above-described foreign_corporations are passive foreign investment companies within the meaning of sec_1297 and the related regulations to be promulgated if it is determined that any of the above-described foreign_corporations are passive foreign investment companies no opinion is expressed related to the application of sec_1291 through to the proposed transactions in particular in a transaction in which gain is not recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code procedural statements this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent plr-109432-00 each taxpayer involved in these transactions should attach a copy of this letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transactions covered by this ruling letter are consummated pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely assistant chief_counsel corporate by __________________________ wayne t murray senior technician reviewer branch
